Citation Nr: 1334250	
Decision Date: 10/29/13    Archive Date: 11/06/13

DOCKET NO.  11-06 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel





REMAND

The Veteran had active duty service from March 1954 to March 1957.

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 2008 and June 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied the Veteran's claims of entitlement to service connection for hearing loss and tinnitus.  (This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).)

The Veteran contends that he has hearing loss and tinnitus that are related to active duty.  The record reflects that his service treatment records were likely destroyed in a fire in 1973.  See Request for Information written response, July 1983, Claims File Volume 1.  Destruction of service treatment records does not create a heightened benefit of the doubt, but create a heightened duty on the part of VA to consider the applicability of the benefit of the doubt, to assist the claimant in developing the claim, and to explain its decision.  Cromer v. Nicholson, 19 Vet App 215 (2005); Russo v. Brown, 9 Vet. App. 46, 51 (1996).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).

The Veteran's separation examination is part of the claims file, and reflects whispered voice test results of 15/15, indicating normal hearing.  See Claims File Volume 1.  The Board notes that in Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992), the Court held that hearing loss disability by the standards of 38 C.F.R. § 3.385 is not required during service, only currently.  In fact, the laws and regulations do not specifically require complaints of, or treatment for, hearing loss during service in order to establish service connection.  Id.  Thus the Veteran may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The Veteran was provided with a VA examination in October 2008.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
30
50
65
65
LEFT
25
25
75
70
75

These audiometric examination results reveal that the Veteran has a current hearing loss that meets the criteria for impaired hearing under VA regulations.  The examiner noted that the Veteran had served in an anti-aircraft unit in England and Germany, but did not acknowledge any in-service noise exposure.  He indicated that the Veteran had reported working at a variety of jobs after service, including as an electrician, long-haul truck driver, and welder, and that he was exposed to a considerable amount of civilian occupational noise.  

The examiner stated that review of the Veteran's service treatment records yielded no documented medical evidence to support hearing loss or tinnitus attributable to military service.  He also acknowledged that many service treatment records were missing; thus, hearing status at the time of separation was a matter of mere speculation.  He noted that, in addition to the Veteran's history of civilian noise exposure, there was evidence of a right acoustic neuroma that may have contributed to hearing loss and tinnitus, and that complaints of tinnitus and hearing loss were documented three decades after military service and may have been attributable to civilian noise exposure.  For these reasons, the examiner opined that it was less likely as not that the Veteran's hearing loss and subsequent tinnitus were caused by or the result of noise exposure during military service. 

Once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Board finds that this examination report is inadequate.  

The examiner noted that he had reviewed service treatment records in the claims file; however, the Board has reviewed the claims file and identified only one document-the Veteran's separation examination-included in the evidence of record.  This is the first document in claims folder numbered 1.  Other than that examination report, there are no other service treatment records in the claims file.  On remand, the examiner should address this examination report. 

In addition, the examiner found that the Veteran had civilian noise exposure due to his employment after service.  However, the Veteran has contended that he was not at any of these positions for longer than six months, and that there was minimal noise exposure during his post-service employment.  The examiner did not address the Veteran's claims of in-service noise exposure in his rationale for his opinion that that the Veteran's hearing loss was not related to service.  The Veteran has claimed that he worked with anti-aircraft guns, electrical power generators for the camp, and smoke generators, and that he would have to sit close to a generator throughout the night in order to check the gauges.  The Veteran's DD Form 214 reflects that he was an "AA gun crewman."  On remand, the examiner should address the Veteran's in-service noise exposure and his contentions that he did not have much, if any, post-service noise exposure.

The examiner noted that the Veteran had a history of a right acoustic neuroma, and that this may have contributed to his hearing loss and tinnitus.  However, it is unclear from the record if the Veteran ever actually had an acoustic neuroma.  The Veteran has contended that he was told by a VA physician that what was found on imaging studies was not actually an acoustic neuroma, but was a "normal blood vessel that had slipped out of place."  See Veteran's statement on his VA Form 9 dated February 28, 2011, Volume 15.  Medical records from the 1980s reflect a question of an acoustic neuroma; however, later medical records show that the Veteran no longer had an acoustic neuroma.  See tabbed medical evidence in Volumes 7, 8 and 12-15.  On remand, the examiner should first determine whether the evidence of record reflects that the Veteran had an acoustic nueroma or some other disorder of the right ear.  Then, the examiner should provide an opinion as to whether this disorder caused or contributed to his hearing loss or tinnitus in his right ear.  The examiner must provide an explanation for this opinion.

The VA examiner found that the Veteran's "subsequent tinnitus" was not related to service.  It is unclear from the opinion provided whether the Veteran's tinnitus is a result of his hearing loss or occurred separately.  The Veteran has contended that he has had tinnitus intermittently since service.  On remand, the examiner should provide an opinion as to whether the Veteran's tinnitus is related to his hearing loss or if it has existed since service independent of hearing loss.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the onset of his hearing loss and tinnitus.  All indicated tests and studies should be conducted.  The claims folder, including this remand, must be sent to the examiner for review.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's hearing loss and tinnitus were caused by or are etiologically related to any incident of active military service.  In providing this opinion, the examiner must address the results of the Veteran's separation examination (see the last document in claims file number 1), and the fact that this examination report is the only service medical record included in the claims file.  

In addition, the examiner should consider the Veteran's claims of in-service noise exposure-that he worked with anti-aircraft guns, power generators, and smoke generators, and that he would have to sit close to a generator throughout the night in order to check the gauges (please note that his DD Form 214 reflects that he was an "AA gun crewman")-and his contentions that he did not have post-service civilian noise exposure.

The examiner must determine whether the evidence of record reflects that the Veteran had an acoustic nueroma or some other disorder of the right ear, and the Veteran's contentions that he was told by a VA physician that what was found on imaging studies was not actually an acoustic neuroma, but was a "normal blood vessel that had slipped out of place."  

The examiner should provide an opinion as to whether this disorder (whether it is an acoustic neuroma or another disorder) caused or contributed to his hearing loss or tinnitus in his right ear.  

The examiner should clarify his term "subsequent tinnitus" and provide an opinion as to whether the Veteran's tinnitus is related to his hearing loss or is independent of any loss of acuity.  The examiner must also address the Veteran's contentions that he has had intermittent tinnitus since separation from service. 

The examiner must provide reasons for each opinion. The medical reasons for accepting or rejecting the Veteran's statements regarding continuity of symptoms since service should be set forth in detail.

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The agency of original jurisdiction (AOJ) should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

2.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. After the Veteran and his representative are given opportunity to respond, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board  is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

